WASHBURN, J.
AUTOMOBILES.
(50 Re) A, while driving an automobile south on the right hand side of the paved portion of a highway in the country, approached a truck being driven north in the center of the paved portion of said highway; there was no other traffic and the pavement was wide enough for the vehicles to pass thereon if each driver observed the rules of the road; A saw the position of the truck, and by turning sooner than he did to the right, and partially off the pavement, could have avoided the collision which ensued. Held, that A was not guilty of negligence as a matter of law in failing to sooner yield his portion of the pavement to the truck.
(Pardee, PJ., and Funk, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.